     Case 2:16-cr-20582-LJM-MKM ECF No. 212 filed 10/05/18                             PageID.911       Page 1 of 1
(EDMI 5/2016) Appointment of Federal Defender


                                           UNITED STATES DISTRICT COURT
                                                           for the
                                                EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )                             CASE NO. 16-20582-01
                                                 )
JAVIER ROBLES                                    )

                                     APPOINTMENT OF FEDERAL DEFENDER


     G MULTIPLE DEFENDANT CASE                                   U      DEFENDANT IN CUSTODY
     G NON-ENGLISH SPEAKING                                      LANGUAGE:
     APPOINTMENT INFO:




          The defendant has qualified for the appointment of counsel under the Criminal Justice Act.

        IT IS ORDERED that the Federal Defender, 613 Abbott Street, 5th floor, Detroit, Michigan 48226, telephone
(313) 967-5555, is appointed to represent this defendant in this case, unless the appointment is terminated by (1) Order
of the Court, (2) appointment of substitute counsel, or (3) appearance of retained counsel.

        IT IS FURTHER ORDERED that should this case require the assignment of an attorney from the CJA panel,
the Federal Defender is authorized to issue such appointment using the electronic system to create the appropriate CJA
appointment form. CJA Counsel will represent the defendant in this case unless the appointment is terminated by (1)
Order of the Court, (2) appointment of substitute counsel, or (3) appearance of retained counsel.

NEXT COURT DATE:                      10/18/2018 AT 10:00 - Joint Motion to Suppress



Date:    10/5/2018                                              s/Laurie J. Michelson
                                                               Judicial Officer’s Signature

AUSA Assigned:         Rajesh Prasad                            Laurie J. Michelson / U.S. District Judge
                                                               Printed name and title


                      ORDER REQUIRING DEFENDANT TO MAKE PARTIAL PAYMENTS

IT IS ORDERED that partial payment be made by the defendant in the amount of $                 monthly, commencing
on                                  , until this case is terminated or otherwise ordered by the Court. Payment shall
be made to the Clerk of the Court, Theodore Levin United States Courthouse, 231 West Lafayette Boulevard,
Detroit, MI 48226.


                                                               Judicial Officer’s Signature

I hereby acknowledge that I am responsible for the partial payments and payment plan ordered by the Court.


                                                               Defendant’s Signature
